174 S.W.3d 52 (2005)
Gerald EDWARDS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85704.
Missouri Court of Appeals, Eastern District, Division One.
October 25, 2005.
Gwenda R. Robinson, Assistant Public Defender, St. Louis, MO, for appellant.
Deborah Daniels, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Gerald Edwards ("Movant") appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 Motion for Post-Conviction Relief. In his appeal, Movant argues that the motion court clearly erred when, after an evidentiary hearing, it failed to find that the attorney who represented him at his jury trial rendered ineffective assistance. Movant specifically contends that his trial counsel rendered ineffective assistance when trial counsel failed to object to an improper and prejudicial remark during the State's opening statement. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App. E.D.2001). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).